UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERNELL BROWN RANDOLPH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Jerome B. Friedman,
District Judge. (4:04-cr-00024-JBF-TEM-1)


Submitted:   May 20, 2010                     Decided:   May 27, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernell Brown Randolph, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernell     Brown     Randolph       appeals    the    district   court’s

order    denying    relief      on    her   third    motion       for   reduction    of

sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).                            We

have     reviewed      the     record    and     find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Randolph, No. 4:04-cr-00024-JBF-TEM-1

(E.D.    Va.    Jan.    6,     2010).       We   deny   Randolph’s       motion     for

appointment of counsel.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and     argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                            2